I shall speak today on four 
fundamental topics: climate change, cybersecurity, 
conflict resolution and cooperation among international 
organizations. 
 In accordance with the United Nations 
Framework Convention on Climate Change, as well as 
the Kyoto Protocol, industrialized countries are 
obligated to reduce the emissions of greenhouse gases. 
Estonia has already achieved the basic target of the 
Kyoto Protocol: our emissions of greenhouse gases 
have been cut back by over 50 per cent. Fully 
subscribing to the European Union statement on the 
post-2012 vision for international climate, released by 
the Portuguese presidency, we hope that the 
negotiations concerning a new global climate deal will 
reach a new comprehensive and global political 
agreement by as early as December 2009.  
 Yes, we recognize that developing countries have 
special needs in the areas of sustainable economic 
growth and eradication of poverty. But we also need to 
decouple economic growth from energy consumption 
and carbon dioxide emissions. Investing in energy 
efficiency will have a huge impact on our future. 
Diversification of the energy supply and greater use of 
renewable energies are the way forward.  
 The resources and the technology for 
decarbonisation come primarily from industrial 
nations. Therefore, we need to continue the dialogue 
between industrialized and developing nations 
concerning the adoption of a “green” economy, 
reducing carbon-fuel dependency and counterbalancing 
climate change caused by human activities. We need to 
promote technology transfer, which is necessary for 
developing environment-friendly energy production. 
Estonia believes that the best way forward is to tie 
development assistance to investment in clean 
technologies. 
 If in the past people were connected by sea lanes 
and trade routes, today we are ever more connected by 
the Internet, along with the threats that loom in 
cyberspace. Cyberattacks are a clear example of 
contemporary asymmetrical threats to security. They 
make it possible, with limited means and from a 
distance, to paralyse a society.  
 In the future, cyberattacks may, in the hands of 
criminals or terrorists or terrorist States, become a 
considerably more widespread and dangerous weapon 
than they are at present. Cyberattacks are a threat not 
only to sophisticated information technology systems, 
but also to communities as a whole. For example, they 
could be used to paralyse a city’s emergency medical 
services. The threats posed by cyberwarfare have often 
been underestimated, since, fortunately, they have not 
as yet resulted in the loss of any lives. Also, for 
security reasons, the details of cyberattacks are often 
not publicized.  
 In addition to taking concrete technical and legal 
measures to counter cyberattacks, Governments must 
morally define cyberviolence and cybercrime, which 
deserve to be generally condemned in the same way as 
terrorism and the trafficking in human beings are 
condemned. Fighting against cyberwarfare is in the 
interests of us all. It requires both appropriate domestic 
measures and international efforts. 
 In April and May of this year, my country, 
Estonia, coped successfully with an extensive 
cyberattack, and we are prepared to share with other 
countries the know-how that we have acquired. We call 
upon the international community to cooperate in legal 
matters in questions concerning cybersecurity. But, 
since this whole subject is in a relatively new field, it is 
essential to establish an appropriate legal space. As a 
first step, we call upon all countries to accede to the 
Convention on Cybercrime of the Council of Europe. 
The Convention is also open for accession by  
non-members of the Council. 
 We should move ahead and create a truly 
international framework for combating these vicious 
acts. The Global Cybersecurity Agenda of the 
International Telecommunications Union, launched by 
the Secretary-General in May, is an important initiative 
for building international cooperation in this field. 
Estonia also agrees with the assessment of the 
specialists of the United Nations Institute for Training 
and Research that a globally negotiated and 
comprehensive cyberspace law is essential and that the 
United Nations can provide the neutral and legitimate 
forum necessary for that task. 
 The United Nations is determined to resolve 
conflicts. Understandably, conflict prevention and 
resolution, particularly in Africa, is a top priority. We 
welcome the creation of a United Nations-African 
Union peacekeeping force to quell the violence and 
instability plaguing the Darfur region of the Sudan. 
 It is important to settle conflicts in other places as 
well, such as Afghanistan. We need to increase the 
presence and visibility of the United Nations there, 
which would be an encouraging sign for the local 
population and would also send a signal to other 
international aid organizations and non-governmental 
organizations that they should increase their activities. 
The United Nations should also assume a greater role 
in coordinating the reconstruction effort in 
Afghanistan. 
 I would like to highlight one conflict in Europe in 
which the United Nations has a significant role to play: 
the conflict in Abkhazia, Georgia. Along with the other 
“frozen” conflicts in the neighbouring region, it 
remains among the last unresolved conflicts in Europe. 
It is my hope that the Group of Friends of the 
Secretary-General will have the determination to find 
solutions that honour Georgia’s territorial integrity. We 
cannot be satisfied with the current situation. It is 
important to build confidence between the parties and 
to resume the meetings between the representatives of 
Georgia’s Government and those of Abkhazia. There is 
no place for military provocations, internal or external.  
 A major task for the United Nations remains the 
facilitation of the return of refugees to Abkhazia, 
which, unfortunately, has been greatly hampered. 
Progress regarding the conflict is possible if all 
interested parties act in a constructive way. We must 
generate the political will necessary to resolve the 
conflict. In that context, I welcome the increased 
contribution of the European Union (EU). 
 The international community should also secure 
the best and most rational use of available resources, 
including in emergency and crisis response situations. 
For example, both the United Nations and the EU were 
involved in managing the response to the Asian 
tsunami in 2004 and the Lebanese crisis in 2006. That 
once again brought to the fore the necessity of 
developing common needs assessments   to further 
discuss the roles and mandates of the relevant actors, 
such as the United Nations Office for the Coordination 
of Humanitarian Affairs, the European Commission’s 
Directorate-General for Humanitarian Aid and the 
Community Mechanism for Civil Protection of the EU. 
 Poverty, armed conflicts and natural disasters 
such as floods, tsunamis and forest fires are all causes 
of another global problem   forced migration, which 
should also be tackled in a more concerted manner by 
the whole international community. Being forced to 
leave one’s home is always a tragedy. I know: my 
family was forced to leave my country, fleeing brutal 
Soviet occupation forces. Trying to integrate into a new 
society is always a significant challenge. Only through 
well-coordinated common efforts can we ensure that 
people never again have to leave their homes because 
they have no other option. Thus, a global approach to 
human migration should remain a vital issue on the 
United Nations agenda. 
